Citation Nr: 0108427	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-04 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for postgastrectomy 
syndrome, post-operative residuals, bypass gastrojejunostomy, 
gastric lymphoma, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a compensable initial rating for post-
operative scars of the stomach.

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950, from March 1950 to February 1956, and from July 
1958 to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana.


REMAND

The veteran contends that his service-connected 
postgastrectomy syndrome, which constitutes post-operative 
residuals of a bypass gastrojejunostomy and gastric lymphoma, 
is more severe than reflected by the current 40 percent 
rating.  He also claims entitlement to a compensable rating 
for hemorrhoids and postoperative scars, and service 
connection for skin cancer.

The veteran desires a new VA examination with respect to the 
above-described disabilities.  Review of the claims file 
reveals that the veteran underwent a revision of his loop 
gastrojejunostomy in December 1999, after his most recent, 
August 1999, VA examination.  Also, the VA examination report 
did not discuss the current nature and severity of his 
hemorrhoids, or the nature and severity of his service-
connected postoperative scars.  Finally, although the 
veteran's skin was examined at the August 1999 VA 
examination, it appears that the Veterans Claims Assistance 
Act of 2000 (VCAA) (see directly below) requires further 
notice and development with respect to the claim for service 
connection for skin cancer. 

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The record should be carefully reviewed by the RO and 
compliance with the provisions of the newly enacted VCAA 
ensured.  The determination of the specific RO development 
and notice requirements of the VCAA are evolving matters at 
the time of this Board action.  See Holliday v. Principi, No. 
99-1788 (U.S. Vet. App. Feb. 22, 2001).

Accordingly, the case is REMANDED for the following 
development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify all VA, private and military 
records of treatment pertinent to his 
claims.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records that have 
not been previously obtained by the RO 
and associate them with the claims 
folder. 

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claims.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

From a review of the claims file it 
appears that not all records of the 
veteran's VA hospitalization from April 
28, 1997, to May 8, 1997, have been 
associated with the claims file.  There 
are approximately four pages of 
typewritten records covering this period, 
from a July 8, 1999, VAMC computer 
printout.  The August 1999 VA examiner 
indicated that records of 1997 surgery to 
relieve an obstruction were "not in the 
computer."  The RO should ensure that 
copies of all records from this period 
are associated with the claims file. 

3.  Following the above development, the 
veteran should be scheduled for VA 
gastrointestinal and dermatological 
examinations in order to determine the 
nature and etiology of any skin disorder 
present, and the current nature and 
severity of the veteran's service-
connected gastrointestinal, hemorrhoid, 
and post-surgical scar disabilities.  

The claims folder or the pertinent 
medical records contained therein, 
including the veteran's service medical 
records and any pertinent records 
obtained from any other sources, must be 
reviewed by the examiners in conjunction 
with the examination.  The examiners 
should be specifically requested to 
review the historical data, to include 
the clinical records during the veteran's 
active service, the VA examination 
records, and the post-service VA and 
private records of treatment and surgery, 
in order to obtain an accurate picture of 
his current and past conditions.  All 
necessary tests should be performed.  A 
copy of this remand order also should be 
provided to the examiners.  

(a) The dermatological examiner should 
provide explicit responses to the 
following questions: 

(i) Generally, what are the nature 
and etiology of the veteran's 
current skin disabilities?   

(ii)  To what extent may the 
veteran's post-surgical scars of the 
stomach be described as tender or 
painful, or productive of functional 
limitation or limitation of motion?

(iii) What is the degree of medical 
probability that any current 
acquired skin disability, to include 
skin cancer, residuals of skin 
cancer, or any precancerous skin 
condition, is causally related to 
service, or if pre-existing service 
was chronically worsened by the 
veteran's active service?

The examiner should explicitly 
consider the veteran's claimed 
etiologies of inservice exposure to 
Agent Orange, inservice ionizing 
radiation, and inservice sunlight 
exposure.

b) The gastrointestinal examiner should 
provide explicit responses to the 
following questions:

i) What are the specific nature and 
severity of the veterans current 
hemorrhoids?  What are the frequency 
of recurrences and the degree of 
severity as manifested by bleeding, 
thrombosis, the occurrence of 
fissures, and evidence of secondary 
anemia.

ii) What are the specific nature and 
severity of the veteran's service-
connected postgastrectomy syndrome, 
which constitutes post-operative 
residuals of a bypass 
gastrojejunostomy and gastric 
lymphoma?  A specific discussion of 
the full range and extent of the 
resultant disabilities is sought.  
The presence and extent, or absence, 
of any associated dumping, abnormal 
bowel movements, obstructions, 
epigastric burning, dyspepsia, 
characteristic circulatory 
disturbances after meals, diarrhea, 
weight loss, nausea, sweating, 
hypoglycemic symptoms, malnutrition, 
or anemia should be discussed.

The claims folder and a copy of this 
remand must be made available to the 
examiners for review.  The examiners 
should indicate whether the claims folder 
was reviewed. 

4.  The RO should inform the veteran that 
failure to report for the scheduled 
examinations may have adverse 
consequences in the adjudication of his 
claims.  See 38 C.F.R. § 3.655.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO should implement corrective procedures 
at once.

6.  The RO should conduct any further 
development and fulfill the newly 
heightened notice requirements as 
appropriate pursuant to the Veterans 
Claims Assistance Act of 2000.  

7.  After completion of the above, the RO 
should readjudicate the veteran's claims 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K.B. Conner
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




